            Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 1 of 65



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND
                                     BALTIMORE DIVISION

BRITTNEY GOBBLE PHOTOGRAPHY, LLC                      §
                                                      §
                Plaintiff,                            §
       vs.                                            §
                                                      §              Case No. ______________
SINCLAIR BROADCAST GROUP, INC.                        §
                                                      §              JURY TRIAL DEMANDED
                Defendant.                            §

                                            COMPLAINT

       Plaintiff Brittney Gobble Photography, LLC (“BGP” or “Plaintiff”) brings this action

against defendant Sinclair Broadcast Group, Inc. (“Sinclair”). For its causes of action herein, BGP

alleges as follows:

                                           THE PARTIES

       1.       Plaintiff BGP is a limited liability company organized and existing under the laws

of the State of Tennessee, and having a principal place of business at 511 Randolph Fridley Road,

Sweetwater, Tennessee 37874-6035.

       2.       Sinclair is a corporation organized and existing under the laws of the State of

Maryland, has a principal place of business within this district, and has designated The Corporation

Trust, Incorporated, 2405 York Road, Suite 201, Lutherville Timonium, Maryland 21093-2264 as

its registered agent for purposes of service of process.

                                    JURISDICTION AND VENUE

       3.       This is an action for contributory and vicarious copyright infringement arising

under the provisions of the Copyright Act of 1976, as amended, Title 17, United States Code, §§

101 et seq. (“the Copyright Act”), and inducement of and/or joint falsification of copyright




                                                  1
             Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 2 of 65



management information arising under the provisions of the Digital Millennium Copyright Act,

Title 17, United States Code, §§ 1202-1203 (“DMCA”).

        4.       Subject-matter jurisdiction over BGP’s copyright and DMCA claims is conferred

upon this Court by 28 U.S.C. §§ 1331 and 1338(a).

        5.       Sinclair is subject to personal jurisdiction in this district because it was organized

and exists under the laws of the State of Maryland, and maintains its principal place of business in

this district.

        6.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and (c) and

1400(a).

                          PLAINTIFF’S COPYRIGHTED LYKOI CAT IMAGES

        7.       Johnny and Brittney Gobble, husband and wife, have been active leaders in the cat

breeding community for a number of years. Johnny Gobble is a veterinarian. Brittney Gobble is

a professional photographer. Mrs. Gobble specializes in artistic photography of cats and other

pets. Dr. and Mrs. Gobble were originally involved in breeding Sphynx cats, but more recently

have taken the lead in establishing the Lykoi cat – also known as the “werewolf” cat – as a new

breed with The International Cat Association (TICA). Through the Gobble’s efforts, the Lykoi

breed began as an “Experimental” breed, was elevated to “Preliminary New Breed” status in 2014,

was elevated again in 2015 to “Advanced New Breed” status, and achieved full “Championship”

status in May 2017. In 2015, the Gobbles maintained a website at www.lykoikitten.com about the

Lykoi breed.

        8.       The Gobbles have been involved in the breeding of the vast majority of Lykoi cats

in existence. Mrs. Gobble is the author of the vast majority of professional photographs of Lykoi

cats. Her Lykoi images are highly unique and creative, and indicative of her high level of skill as




                                                   2
            Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 3 of 65



a professional photographer. By virtue of Dr. Gobble’s expertise as a veterinarian with the Lykoi

breed and Mrs. Gobble being the exclusive source of the best professional images of the Lykoi

breed, coupled with their collective experience in developing and establishing the Lykoi breed, the

Gobbles are routinely contacted by writers and bloggers requesting Mrs. Gobble’s images and

commentary from Dr. Gobble for use with an article about the Lykoi breed. The Gobbles receive

many of these requests around the Halloween season. The Gobbles have provided commentary

and Lykoi images in response to many of these requests, all at no charge. They do not allow the

recipients to distribute the images, and require that credit for the images be given to Brittney

Gobble. This lawsuit is based on a number of copyrighted images of Lykoi cats that were authored

by Brittney Gobble, and then wrongfully distributed by WENN Limited and USA Entertainment

News, Inc., d/b/a “WENN” and “World Entertainment News Network” (collectively “WENN”)

with false credit for the images to WENN. The infringing images that Defendants reproduced and

displayed on their websites as explained below were received through WENN’s unauthorized

distribution of the images.

       9.       Brittney Gobble is the original author and creator of each of the following

photographic images:

                a. Image W-1nm.jpg (hereinafter “Image 1”):




                                                3
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 4 of 65



    b. Image Lykoi1-nm.jpg (hereinafter “Image 2”):




    c. Image Lykoi2-nm.jpg (hereinafter “Image 3”):




                                  4
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 5 of 65



    d. Image outside2.jpg (hereinafter “Image 4”):




    e. Image outside1.jpg (hereinafter “Image 5”):




                                   5
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 6 of 65



    f. Image outside.jpg (hereinafter “Image 6”):




    g. Image _DSC9647.jpg (hereinafter “Image 7”):




                                    6
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 7 of 65



    h. Image Lykoi-nm (3).jpg (hereinafter “Image 8”):




    i. Image red-1nm (3).jpg (hereinafter “Image 9”):




                                   7
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 8 of 65



    j. Image LykoiBrothers.jpg (hereinafter “Image 10”):




    k. Image Lykoi-3nm (2).jpg (hereinafter “Image 11”):




                                   8
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 9 of 65



    l. Image Lykoi-6nm.jpg (hereinafter “Image 12”):




    m. Image _DSC9578.jpg (hereinafter “Image 13”):




                                  9
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 10 of 65



    n. Image _DSC7026.jpg (hereinafter “Image 14”):




    o. Image _DSC9636.jpg (hereinafter “Image 15”):




                                 10
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 11 of 65



    p. Image Monster-nm.jpg (hereinafter “Image 16”):




    q. Image lykoi-1nm.jpg (hereinafter “Image 17”):




                                  11
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 12 of 65



    r. Image Ly-4nm (3).jpg (hereinafter “Image 18”):




    s. Image kits-nm.jpg (hereinafter “Image 19”):




                                   12
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 13 of 65



    t. Image girls-nm.jpg (hereinafter “Image 20”):




    u. Image _DSC3799.NEF (hereinafter “Image 21”):




                                   13
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 14 of 65



    v. Image _DSC9420.jpg (hereinafter “Image 22”):




    w. Image w-2nm.jpg (hereinafter “Image 23”):




                                  14
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 15 of 65



    x. Image WOLF-NM.jpg (hereinafter “Image 24”):




    y. Image wagon-nm.jpg (hereinafter “Image 25”):




                                 15
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 16 of 65



    z. Image agwang-nm.jpg (hereinafter “Image 26”):




    aa. Image show-56nm.jpg (hereinafter “Image 27”):




                                  16
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 17 of 65



    bb. Image Schiff-nm.jpg (hereinafter “Image 28”):




    cc. Image RR-3nm.jpg (hereinafter “Image 29”):




                                   17
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 18 of 65



    dd. Image V-1nm.jpg (hereinafter “Image 30”):




    ee. Image agw-1nm.jpg (hereinafter “Image 31”):




                                  18
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 19 of 65



    ff. Image TG-1nm.jpg (hereinafter “Image 32”):




    gg. Image lykoi-2nm.jpg (hereinafter “Image 33”):




                                   19
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 20 of 65



    hh. Image _DSC9665.jpg (hereinafter “Image 34”):




    ii. Image Dinner2.jpg (hereinafter “Image 35”):




                                   20
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 21 of 65



    jj. Image wolfie-1nm.jpg (hereinafter “Image 36”):




    kk. Image V-2nm.jpg (hereinafter “Image 37”):




                                   21
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 22 of 65



    ll. Image Lykoi-Headnm.jpg (hereinafter “Image 38”):




    mm.    Image Show6-nm (2).jpg (hereinafter “Image 39”):




                                  22
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 23 of 65



    nn. Image Forest-nm.jpg (hereinafter “Image 40”):




    oo. Image M-2nm.jpg (hereinafter “Image 41”):




                                   23
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 24 of 65



    pp. Image Ly-nm.jpg (hereinafter “Image 42”):




    qq. Image Show-4nm (2).jpg (hereinafter “Image 43”):




                                  24
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 25 of 65



    rr. Image Show14-nm.jpg (hereinafter “Image 44”):




    ss. Image RR-1nm.jpg (hereinafter “Image 45”):




                                  25
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 26 of 65



    tt. Image Honi-2nm.jpg (hereinafter “Image 46”):




    uu. Image Lykoi-HiRes.jpg (hereinafter “Image 47”):




                                  26
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 27 of 65



    vv. Image AG-nm.jpg (hereinafter “Image 48”):




    ww.    Image V-3nm.jpg (hereinafter “Image 49”):




                                  27
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 28 of 65



    xx. Image Babies-nm (2).jpg (hereinafter “Image 50”):




    yy. Image Lykoi-n.jpg (hereinafter “Image 51”):




                                   28
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 29 of 65



    zz. Image Dinner1.jpg (hereinafter “Image 52”):




    aaa.   Image Honi-3nm.jpg (hereinafter “Image 53”):




                                   29
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 30 of 65



    bbb.   Image Lykoi-4nm.jpg (hereinafter “Image 54”):




    ccc.   Image Lykoi-5nm (2).jpg (hereinafter “Image 55”):




                                  30
         Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 31 of 65



       10.     Each of Images 1-55 shown above (collectively “the Images”) is an original work

of authorship fixed in a tangible medium of expression from which it can be perceived, reproduced,

displayed or otherwise communicated, either directly or with the aid of a machine or device.

       11.     Each of the Images shown above is a separate and independent work of authorship

in the form of a photographic image that comprises copyrightable subject matter protectable under

the Copyright Act.

       12.     Each of the Images shown above includes numerous original elements, including

but not limited to posing of the cats, lighting, camera settings and angle, and unique props and

background.

       13.     The copyrights in each of Images 1-55 shown above except for Image 26

(collectively “the Registered Images”) have been registered with the United States Copyright

Office in compliance with all Copyright Office requirements under four copyright registrations,

namely: United States Copyright Registration Nos. VA 1-976-214 entitled “Lykoi 2015 Images”

(hereinafter “the ‘214 Registration”), VA 1-987-108 entitled “Lykoi Images 2014” (hereinafter

“the ‘108 Registration”), VA 2-031-115 entitled “Group Registration Photos, Brittney Gobble

2014 Images, published March 17, 2014 to October 2, 2014, 4 photos” (hereinafter “the ‘115

Registration”) and VA 2-031-117 entitled “Gobble Image 2015” (hereinafter “the ‘117

Registration”). A true and correct copy of the ‘214 Registration is attached hereto as Exhibit 1

and fully incorporated herein by reference. A true and correct copy of the ‘108 Registration is

attached hereto as Exhibit 2 and fully incorporated herein by reference. A true and correct copy

of the ‘115 Registration is attached hereto as Exhibit 3 and fully incorporated herein by reference.

A true and correct copy of the ‘117 Registration is attached hereto as Exhibit 4 and fully

incorporated herein by reference.




                                                31
          Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 32 of 65



         14.   The Effective Registration Date of each of the ‘214 Registration, the ‘108

Registration, the ‘115 Registration and the ‘117 Registration is October 30, 2015.

         15.   All of the copyright infringement alleged in this action occurred after October 30,

2015.

         16.   Attached hereto as Exhibit 5 is a true and correct copy of the deposit material for

the ‘214 application. Attached hereto as Exhibit 6 is a true and correct copy of the deposit material

for the ‘214 application that has been annotated with red boxes placed around each of the Images

at issue in this action, and with each such Image designated by its Image number as identified

above.

         17.   Attached hereto as Exhibit 7 is a true and correct copy of the deposit material for

the ‘108 application. Attached hereto as Exhibit 8 is a true and correct copy of the deposit material

for the ‘108 application that has been annotated with red boxes placed around each of the Images

at issue in this action, and with each such Image designated by its Image number as identified

above.

         18.   Attached hereto as Exhibit 9 is a table with a thumbnail of each Image identified

above (sorted by Image number) and its corresponding Registration number.

         19.   The copyrights in 13 of Images 1-55 (namely, Images 4, 5, 6, 17, 20, 21, 27, 31,

33, 35, 36, 42, 52) are registered under the ‘214 Registration.

         20.   The copyrights in 38 of Images 1-55 (namely, Images 1, 2, 3, 7, 8, 10, 11, 12, 13,

14, 15, 16, 18, 22, 23, 24, 25, 28, 29, 30, 32, 34, 37, 38, 39, 41, 43, 44, 45, 46, 47, 48, 49, 50, 51,

53, 54, 55) are registered under the ‘108 Registration.

         21.   The copyrights in two of Images 1-55 (namely, Images 19 and 40) are registered

under the ‘115 Registration.




                                                  32
         Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 33 of 65



       22.     The copyrights in one of Images 1-55 (namely, Image 9) is registered under the

‘117 Registration.

       23.     Plaintiff BGP is the owner by assignment from Mrs. Gobble of all right, title and

interest in and to the ‘214, ‘108, ‘115 and ‘117 Registrations and the copyrights in Images 1-55

and related causes of action, including but not limited to the right to sue and recover for all past,

present and future infringement of the copyrights and Registrations.

                                WENN’S INFRINGING DISTRIBUTION

       24.     On or about November 2, 2015, Clare Penn sent an email on behalf of WENN to

the   email   address      (lykoicats@gmail.com)        listed   on   the   “Contacts”   page   of   the

www.lykoikitten.com website. A true and correct copy of Ms. Penn’s November 2, 2015 email is

attached hereto as Exhibit 10. In the email, Ms. Penn requested on behalf of WENN a selection

of hi-res images of the Lykoi breed to accompany editorial text for a feature/news item regarding

the Lykoi breed of cats.

       25.     On the evening of November 2, 2015, Dr. Gobble responded to Ms. Penn’s email.

A true and correct copy of Dr. Gobble’s responsive email is attached hereto as Exhibit 11. In his

responsive email, Dr. Gobble included a link to a Dropbox folder (hereinafter “the Dropbox

folder”) containing 55 copyrighted images of Lykoi cats that were authored and created by Mrs.

Gobble, including Images 1-55; the versions of Images 7, 13, 14, 15, 21, 22, 34 that were included

in the Dropbox folder were edited versions of Images 7, 13, 14, 15, 21, 22, 34, whereas all other

images in the Dropbox folder were identical to the corresponding Images.




                                                   33
         Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 34 of 65



       26.     The versions of Images 7, 13, 14, 15, 21, 22, 34 that were included in the Dropbox

folder are as follows:

               a.        Version of Image 7 in the Dropbox folder:




               b.        Version of Image 13 in the Dropbox folder:




                                                 34
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 35 of 65



    c.    Version of Image 14 in the Dropbox folder:




    d.    Version of Image 15 in the Dropbox folder:




                                  35
Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 36 of 65



    e.    Version of Image 21 in the Dropbox folder:




    f.    Version of Image 22 in the Dropbox folder:




                                  36
         Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 37 of 65



               g.      Version of Image 34 in the Dropbox folder:




       27.     Dr. Gobble’s November 2, 2015 response email (Exhibit 11) expressly advised that

WENN did not have permission to distribute the images from the Dropbox folder.

       28.     Dr. Gobble’s November 2, 2015 response email (Exhibit 11) requested that WENN

attribute credit for the images to “Brittney Gobble.”

       29.     Upon information and belief, after WENN received Dr. Gobble’s November 2,

2015 email (Exhibit 11), WENN downloaded each of the 55 images from the Dropbox folder, gave

each of the images new filenames that included the name “WENN,” and distributed the images to

numerous of its customers, including Sinclair and to many of Sinclair’s radio and television

stations, including Sinclair Portland Licensee, LLC (“Sinclair Portland”), KATV Licensee, LLC

(“KATV”), Sinclair Bakersfield Licensee, LLC (“Sinclair Bakersfield”), Sinclair Boise Licensee,


                                                37
         Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 38 of 65



LLC (“Sinclair Boise”), Sinclair Eugene Licensee, LLC (“Sinclair Eugene”), Sinclair Yakima

Licensee, LLC (“Sinclair Yakima”), KEYE Licensee, LLC (“KEYE”), KGBT Licensee, LLC

(“KGBT”), KHQA Licensee, LLC (“KHQA”), Sinclair Lewiston Licensee, LLC (“Sinclair

Lewiston”), Sinclair Seattle Licensee, LLC (“Sinclair Seattle”), Sinclair Radio of Seattle Licensee,

LLC (“Sinclair Radio”), KRCG Licensee, LLC (“KRCG”), KTUL Licensee, LLC (“KTUL”),

KTVL Licensee, LLC (“KTVL”), KTVO Licensee, LLC (“KTVO”), KUTV Licensee, LLC

(“KUTV”), KVII Licensee, LLC (“KVII”), WACH Licensee, LLC (“WACH”), WFXL Licensee,

LLC (“WFXL”), WGXA Licensee, LLC (“WGXA”), WJAR Licensee, LLC (“WJAR”), WKRC

Licensee, LLC (“WKRC”), Gray Television Licensee, LLC (“Gray Television”), WLUK

Licensee, LLC (“WLUK”), WNWO Licensee, LLC (“WNWO”), WOAI Licensee, LLC

(“WOAI”), WPBN Licensee, LLC (“WPBN”), WPDE Licensee, LLC (“WPDE”), WSET

Licensee, LLC (“WSET”), WSTQ Licensee, LLC (“WSTQ”), WTOV Licensee, LLC (“WTOV”),

WTVC Licensee, LLC (“WTVC”), WZTV Licensee, LLC (“WZTV”), KMPH Licensee, LLC

(“KMPH”), KMTR Television, LLC (“KMTR”), KPTM Licensee, LLC (“KPTM”), HSH Flint

(WEYI) Licensee, LLC (“HSH Flint”), New Age Media of Gainesville Licensee, LLC (“New

Age”), Deerfield Media (Rochester) Licensee, LLC (“Deerfield”), ACC Licensee, LLC (“ACC”),

Gocom Media of Illinois, LLC (“Gocom”), KABB Licensee, LLC (“KABB”), KOKH Licensee,

LLC (“KOKH”), Chesapeake Television Licensee, LLC (“Chesapeake”), Birmingham (WABM-

TV) Licensee, Inc. (“WABM”), WGME Licensee, LLC (“WGME”), WICS Licensee, LLC

(“WICS”), Portland (WPFO-TV) Licensee, Inc. (“WPFO”), WSYX Licensee, LLC (“WSYX”),

Columbus (WTTE-TV) Licensee, Inc. (“WTTE”), Waitt Broadcasting, Inc. (“Waitt”), South West

Oregon TV Broadcasting Corporation (“South West”) and WMMP Licensee, LLC (“WMMP”)

(collectively “Sinclair Stations”).




                                                38
           Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 39 of 65



          30.   Each of the Sinclair Stations received the images that they reproduced and

displayed on their websites within the United States as described below, including with false credit

for the images to WENN, as a result of WENN’s infringing distribution as described above.

          31.   On or about November 12, 2015, Mrs. Gobble discovered that WENN had

distributed her copyrighted images without permission or license, thereby infringing on her

copyrights. Thereafter, the Gobbles gave WENN notice of its copyright infringement, and

demanded that WENN cease and desist its infringement, and compensate Mrs. Gobble for

WENN’s unauthorized distribution of her copyrighted images.

          32.   Upon information and belief, on or about November 13, 2015, WENN sent a kill

notice to those who had received the images from the Dropbox folder, including but not limited to

Sinclair, which advised them of the dispute and requested that the images be killed and withdrawn.

          33.   Each Sinclair Station modified the credit on some but not all of the images from

just WENN or WENN.com to also include “Brittney Gobble Photography” (e.g., “Photo Credit:

Brittney Gobble Photography via WENN.com,” as shown in many of the attached website screen

shots).

          34.   Proper credit would have been to Brittney Gobble without any reference to WENN

or WENN.com.

          35.   Each Sinclair Station continued to display the infringing images on their websites

from early November 2015 until at least October/November 2017, as shown in many of the

attached website screen shots.

                 THE SINCLAIR STATIONS’ INFRINGEMENT AND FALSE CREDIT

          36.   After November 2, 2015, Sinclair Portland reproduced and displayed, without

license or permission, at least 51 of BGP’s copyrighted images on its www.katu.com website. The




                                                39
        Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 40 of 65



copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibits 12 and 13 are true and correct copies of a number of

web site screen shots evidencing direct infringement of BGP’s copyrighted images. The screen

shots also evidence false credit in whole or in part to WENN or WENN.com constituting

falsification of copyright management information in violation of 17 U.S.C. § 1202(a).

       37.    After November 2, 2015, KATV reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.katv.com website. The copyrights

for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117 Registrations.

Attached hereto as Exhibit 14 is a true and correct copy of a number of web site screen shots

evidencing direct infringement of BGP’s copyrighted images. The screen shots also evidence false

credit in whole or in part to WENN or WENN.com constituting falsification of copyright

management information in violation of 17 U.S.C. § 1202(a).

       38.    After November 2, 2015, Sinclair Bakersfield reproduced and displayed, without

license or permission, at least 51 of BGP’s copyrighted images on its www.bakersfieldnow.com

website. The copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and

‘117 Registrations. Attached hereto as Exhibits 15 and 16 are true and correct copies of a number

of web site screen shots evidencing direct infringement of BGP’s copyrighted images. The screen

shots also evidence false credit in whole or in part to WENN or WENN.com constituting

falsification of copyright management information in violation of 17 U.S.C. § 1202(a).

       39.    After November 2, 2015, Sinclair Boise reproduced and displayed, without license

or permission, at least 51 of BGP’s copyrighted images on its www.idahonews.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibits 17 and 18 are true and correct copies of a number of




                                               40
         Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 41 of 65



web site screen shots evidencing direct infringement of BGP’s copyrighted images. The screen

shots also evidence false credit in whole or in part to WENN or WENN.com constituting

falsification of copyright management information in violation of 17 U.S.C. § 1202(a).

       40.     After November 2, 2015, Sinclair Eugene reproduced and displayed, without

license or permission, at least 51 of BGP’s copyrighted images on its www.kcby.com and

www.kval.com websites. The copyrights for 50 of those 51 images are registered under the ‘214,

‘108, ‘115 and ‘117 Registrations. Attached hereto as Exhibits 19-22 are true and correct copies

of a number of web site screen shots evidencing direct infringement of BGP’s copyrighted images.

The screen shots also evidence false credit in whole or in part to WENN or WENN.com

constituting falsification of copyright management information in violation of 17 U.S.C. § 1202(a).

       41.     After November 2, 2015, Sinclair Yakima reproduced and displayed, without

license or permission, at least 51 of BGP’s copyrighted images on its www.keprtv.com and

www.kimatv.com websites. The copyrights for 50 of those 51 images are registered under the

‘214, ‘108, ‘115 and ‘117 Registrations. Attached hereto as Exhibits 23-26 are true and correct

copies of a number of web site screen shots evidencing direct infringement of BGP’s copyrighted

images. The screen shots also evidence false credit in whole or in part to WENN or WENN.com

constituting falsification of copyright management information in violation of 17 U.S.C. § 1202(a).

       42.     After November 2, 2015, KEYE reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.cbsaustin.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 27 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also




                                                41
        Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 42 of 65



evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       43.    After November 2, 2015, KGBT reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.valleycentral.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 28 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       44.    After November 2, 2015, KHQA reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.khqa.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 29 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       45.    After November 2, 2015, Sinclair Lewiston reproduced and displayed, without

license or permission, at least 51 of BGP’s copyrighted images on its www.klewtv.com website.

The copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibits 30 and 31 are true and correct copies of a number of

web site screen shots evidencing direct infringement of BGP’s copyrighted images. The screen

shots also evidence false credit in whole or in part to WENN or WENN.com constituting

falsification of copyright management information in violation of 17 U.S.C. § 1202(a).




                                               42
        Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 43 of 65



       46.    After November 2, 2015, Sinclair Seattle reproduced and displayed, without license

or permission, at least 51 of BGP’s copyrighted images on its www.komonews.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibits 32 and 33 are true and correct copies of a number of

web site screen shots evidencing direct infringement of BGP’s copyrighted images. The screen

shots also evidence false credit in whole or in part to WENN or WENN.com constituting

falsification of copyright management information in violation of 17 U.S.C. § 1202(a).

       47.    After November 2, 2015, Sinclair Radio reproduced and displayed, without license

or permission, at least 51 of BGP’s copyrighted images on its www.star1015.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 34 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       48.    After November 2, 2015, KRCG reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.krcgtv.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 35 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       49.    After November 2, 2015, KTUL reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.ktul.com website. The copyrights




                                               43
        Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 44 of 65



for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117 Registrations.

Attached hereto as Exhibit 36 is a true and correct copy of a number of web site screen shots

evidencing direct infringement of BGP’s copyrighted images. The screen shots also evidence false

credit in whole or in part to WENN or WENN.com constituting falsification of copyright

management information in violation of 17 U.S.C. § 1202(a).

       50.    After November 2, 2015, KTVL reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.ktvl.com website. The copyrights

for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117 Registrations.

Attached hereto as Exhibit 37 is a true and correct copy of a number of web site screen shots

evidencing direct infringement of BGP’s copyrighted images. The screen shots also evidence false

credit in whole or in part to WENN or WENN.com constituting falsification of copyright

management information in violation of 17 U.S.C. § 1202(a).

       51.    After November 2, 2015, KTVO reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.ktvo.com website. The copyrights

for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117 Registrations.

Attached hereto as Exhibit 38 is a true and correct copy of a number of web site screen shots

evidencing direct infringement of BGP’s copyrighted images. The screen shots also evidence false

credit in whole or in part to WENN or WENN.com constituting falsification of copyright

management information in violation of 17 U.S.C. § 1202(a).

       52.    After November 2, 2015, KUTV reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.kutv.com website. The copyrights

for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117 Registrations.

Attached hereto as Exhibit 39 is a true and correct copy of a number of web site screen shots




                                              44
        Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 45 of 65



evidencing direct infringement of BGP’s copyrighted images. The screen shots also evidence false

credit in whole or in part to WENN or WENN.com constituting falsification of copyright

management information in violation of 17 U.S.C. § 1202(a).

       53.    After November 2, 2015, KVII reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.abc7amarillo.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 40 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       54.    After November 2, 2015, WACH reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.wach.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 41 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       55.    After November 2, 2015, WFXL reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.wfxl.com website. The copyrights

for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117 Registrations.

Attached hereto as Exhibit 42 is a true and correct copy of a number of web site screen shots

evidencing direct infringement of BGP’s copyrighted images. The screen shots also evidence false




                                              45
        Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 46 of 65



credit in whole or in part to WENN or WENN.com constituting falsification of copyright

management information in violation of 17 U.S.C. § 1202(a).

       56.    After November 2, 2015, WGXA reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.wgxa.tv website. The copyrights

for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117 Registrations.

Attached hereto as Exhibit 43 is a true and correct copy of a number of web site screen shots

evidencing direct infringement of BGP’s copyrighted images. The screen shots also evidence false

credit in whole or in part to WENN or WENN.com constituting falsification of copyright

management information in violation of 17 U.S.C. § 1202(a).

       57.    After November 2, 2015, WJAR reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.turnto10.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 44 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       58.    After November 2, 2015, WKRC reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.local12.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 45 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).




                                              46
           Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 47 of 65



          59.    After November 2, 2015, Gray Television reproduced and displayed, without

license     or   permission,   at   least   51    of   BGP’s   copyrighted   images    on   its

www.uppermichiganssource.com website. The copyrights for 50 of those 51 images are registered

under the ‘214, ‘108, ‘115 and ‘117 Registrations. Attached hereto as Exhibit 46 is a true and

correct copy of a number of web site screen shots evidencing direct infringement of BGP’s

copyrighted images. The screen shots also evidence false credit in whole or in part to WENN or

WENN.com constituting falsification of copyright management information in violation of 17

U.S.C. § 1202(a).

          60.    After November 2, 2015, WLUK reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.fox11online.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 47 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

          61.    After November 2, 2015, WNWO reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.nbc24.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 48 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).




                                                 47
        Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 48 of 65



       62.    After November 2, 2015, WOAI reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.news4sanantonio.com website.

The copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 49 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       63.    After November 2, 2015, WPBN reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.upnorthlive.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 50 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       64.    After November 2, 2015, WPDE reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.wpde.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 51 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       65.    After November 2, 2015, WSET reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.wset.com website. The copyrights




                                              48
        Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 49 of 65



for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117 Registrations.

Attached hereto as Exhibit 52 is a true and correct copy of a number of web site screen shots

evidencing direct infringement of BGP’s copyrighted images. The screen shots also evidence false

credit in whole or in part to WENN or WENN.com constituting falsification of copyright

management information in violation of 17 U.S.C. § 1202(a).

       66.    After November 2, 2015, WSTQ reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.cnycentral.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 53 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       67.    After November 2, 2015, WTOV reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.wtov9.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 54 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       68.    After November 2, 2015, WTVC reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.newschannel9.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 55 is a true and correct copy of a number of web site




                                              49
        Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 50 of 65



screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       69.    After November 2, 2015, WZTV reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.fox17.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 56 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       70.    After November 2, 2015, KMPH reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.kmph.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 57 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       71.    After November 2, 2015, KMTR reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.nbc16.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibits 58 and 59 are true and correct copies of a number of

web site screen shots evidencing direct infringement of BGP’s copyrighted images. The screen




                                              50
        Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 51 of 65



shots also evidence false credit in whole or in part to WENN or WENN.com constituting

falsification of copyright management information in violation of 17 U.S.C. § 1202(a).

       72.    After November 2, 2015, KPTM reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.fox42kptm.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 60 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       73.    After November 2, 2015, HSH Flint reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.nbc25news.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 61 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       74.    After November 2, 2015, New Age reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.mycbs4.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 62 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).




                                               51
        Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 52 of 65



       75.    After November 2, 2015, Deerfield reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.13wham.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 63 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       76.    After November 2, 2015, ACC reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.wjla.com website. The copyrights

for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117 Registrations.

Attached hereto as Exhibit 64 is a true and correct copy of a number of web site screen shots

evidencing direct infringement of BGP’s copyrighted images. The screen shots also evidence false

credit in whole or in part to WENN or WENN.com constituting falsification of copyright

management information in violation of 17 U.S.C. § 1202(a).

       77.    After November 2, 2015, Gocom reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.foxillinois.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 65 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       78.    After November 2, 2015, KABB reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.foxsanantonio.com website. The




                                              52
        Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 53 of 65



copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 66 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       79.    After November 2, 2015, KOKH reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.okcfox.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 67 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       80.    After November 2, 2015, Chesapeake reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.foxbaltimore.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 68 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       81.    After November 2, 2015, WABM reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.abc3340.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 69 is a true and correct copy of a number of web site




                                              53
        Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 54 of 65



screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       82.    After November 2, 2015, WGME reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.wgme.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 70 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       83.    After November 2, 2015, WICS reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.newschannel20.com website.

The copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 71 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       84.    After November 2, 2015, WPFO reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.fox23maine.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 72 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also




                                              54
        Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 55 of 65



evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       85.    After November 2, 2015, WSYX reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.abc6onyourside.com website.

The copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 73 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       86.    After November 2, 2015, WTTE reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.myfox28columbus.com website.

The copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 74 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       87.    After November 2, 2015, Waitt reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.siouxlandnews.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 75 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).




                                              55
        Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 56 of 65



       88.    After November 2, 2015, South West reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.kpic.com website. The copyrights

for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117 Registrations.

Attached hereto as Exhibits 76 and 77 are true and correct copies of a number of web site screen

shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       89.    After November 2, 2015, WMMP reproduced and displayed, without license or

permission, at least 51 of BGP’s copyrighted images on its www.abcnews4.com website. The

copyrights for 50 of those 51 images are registered under the ‘214, ‘108, ‘115 and ‘117

Registrations. Attached hereto as Exhibit 78 is a true and correct copy of a number of web site

screen shots evidencing direct infringement of BGP’s copyrighted images. The screen shots also

evidence false credit in whole or in part to WENN or WENN.com constituting falsification of

copyright management information in violation of 17 U.S.C. § 1202(a).

       90.    The images that the Sinclair Stations reproduced and displayed on their websites as

described above were reproduced and displayed within the United States without authority or

permission from Mrs. Gobble or BGP. Each Sinclair Station committed numerous acts of

infringement of the copyrights owned by BGP within the United States, and numerous DMCA

violations by falsely crediting WENN or WENN.com in whole or in part for the images.

       91.    Each of the articles, thumbnails, and images attached hereto, including the false

credit to WENN or WENN.com for the images, was accessible from computers within the United

States and was viewed, reproduced and displayed by viewers of, and provided to viewers of,

Defendants’ websites within the United States.




                                                 56
          Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 57 of 65



         92.   As Sinclair’s infringing conduct began after November 2, 2015, this Complaint was

filed within the three-year statute of limitations period pursuant to 17 U.S.C. § 507(b).

         93.   Neither Mrs. Gobble nor BGP authorized Sinclair or any of the Sinclair Stations to

reproduce or display any of the images at issue in this lawsuit.

                                          COUNT I
                          CONTRIBUTORY COPYRIGHT INFRINGEMENT
                                  [17 U.S.C. §§ 501 et seq.]

         94.   BGP repeats, realleges and incorporates herein by reference as though fully set forth

herein, the allegations contained in the preceding paragraphs of this Complaint.

         95.   Each of the Sinclair Stations and viewers of the copyrighted images on the Sinclair

Stations’ respective web sites, including through social media applications, directly infringed the

‘108, ‘214, ‘115 and/or ‘117 Registrations and the copyrights in the Registered Images, when they

reproduced and displayed the copyrighted images corresponding to the Registered Images.

         96.   Sinclair learned of BGP’s allegations of copyright infringement and DMCA false

credit violations with respect to the copyrighted images displayed on the Sinclair Stations’ web

sites.

         97.   Sinclair could have requested or instructed that one or all of the Sinclair Stations

remove the Lykoi cat images from their respective websites.

         98.   Upon information and belief, if Sinclair had so requested or instructed any of the

Sinclair Stations to remove the Lykoi cat images from their respective websites, each such Sinclair

Station would have promptly removed the images.

         99.   Upon information and belief, despite Sinclair’s knowledge of BGP’s allegations of

copyright infringement and DMCA false credit allegations, Sinclair took no action to cause the

Lykoi cat images to be removed from the Sinclair Stations’ web sites. Instead, Sinclair induced,




                                                57
         Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 58 of 65



caused, participated in, aided and abetted or materially contributed to the infringing conduct of

such persons and/or entities, including by permitting such infringement to continue after Sinclair

became aware of the infringement. Accordingly, Sinclair is liable as a contributory infringer for

the acts of direct copyright infringement committed by all such persons and/or entities, as alleged

hereinabove.

       100.    As a direct and proximate result of Sinclair’s acts of contributory copyright

infringement, Sinclair has realized benefits rightfully belonging to BGP related to the Registered

Images. Accordingly, BGP is entitled to an award of actual damages against Sinclair with respect

to each instance of direct copyright infringement to which Sinclair contributed, plus attorneys’

fees and costs, pursuant to 17 U.S.C. §§ 504(b) and 505.

       101.    In the alternative, BGP is entitled to an award of statutory damages against Sinclair

for its acts of contributory copyright infringement, plus attorneys’ fees and costs, pursuant to 17

U.S.C. §§ 504(c)(1) and 505.

       102.    Since Sinclair’s acts of contributory copyright infringement with respect to each of

the Registered Images were willful and deliberate, and performed and permitted with knowledge

of the infringement, BGP is entitled to the recovery of maximum statutory damages against

Sinclair, plus attorneys’ fees and costs, pursuant to 17 U.S.C. §§ 504(c)(2) and 505.

       103.    As a consequence of the contributory infringement complained of herein, BGP has

been irreparably damaged to an extent not yet determined and will continue to be irreparably

damaged by such acts in the future unless Sinclair is enjoined by this Court from committing

further acts of contributory copyright infringement, for which BGP has no adequate remedy at law.

//

//




                                                58
          Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 59 of 65



                                          COUNT II
                             VICARIOUS COPYRIGHT INFRINGEMENT
                                   [17 U.S.C. §§ 501 et seq.]

         104.   BGP repeats, realleges and incorporates herein by reference as though fully set forth

herein, the allegations contained in the preceding paragraphs of this Complaint.

         105.   Sinclair is in the business of earning money from revenues generated by radio and

television stations around the United States, such as the Sinclair Stations identified above.

         106.   One way Sinclair’s radio and television stations generate revenue is through the

sale of advertising on such stations’ websites, examples of which include the websites identified

above.

         107.   At all material times hereto, upon information and belief, Sinclair had the right and

practical ability to supervise, control, limit, and stop the infringing conduct on the above-identified

websites of its radio and television stations, and yet, Sinclair declined to do so.

         108.   As a direct and proximate result of Sinclair’s refusal to exercise its right and ability

to promptly stop or limit the infringing conduct, one or more of the Sinclair Stations have

continued to infringe BGP’s copyrighted images, which, in turn, has generated revenues and direct

financial benefits for Sinclair, including through traffic to the stations’ websites and advertising

revenues generated through such websites.

         109.   Upon information and belief, Sinclair further enjoyed a direct financial benefit from

the way its stations used the draw and appeal of BGP’s copyrighted Lykoi cat images to generate

user traffic to their web sites, thereby generating advertising revenue, viewer base for the station,

brand awareness and partnership opportunities.




                                                  59
         Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 60 of 65



       110.    By virtue of Sinclair’s wrongful acts complained of herein, Sinclair is liable for

vicarious copyright infringement, especially in light of the benefits Sinclair realized while

declining to exercise its right to stop or limit the infringement.

       111.    As a direct and proximate result of its wrongful conduct, Sinclair realized benefits

rightfully belonging to BGP related to the Registered Images. BGP is entitled to an award of actual

damages against WENN, plus attorneys’ fees and costs, pursuant to 17 U.S.C. §§ 504(b) and 505.

       112.    In the alternative, BGP is entitled to statutory damages against Sinclair for its

wrongful conduct, plus attorneys’ fees and costs, pursuant to 17 U.S.C. §§ 504(c)(1) and 505.

       113.    Since Sinclair’s acts of vicarious infringement of the copyrights in the Registered

Images were willful and deliberate after notice of Mrs. Gobble’s rights and the infringement and

false credit, BGP is entitled to the recovery of maximum statutory damages against Sinclair plus

attorneys’ fees and costs, pursuant to 17 U.S.C. §§ 504(c)(2) and 505.

       114.    As a consequence of the infringement complained of herein, BGP has been

irreparably damaged to an extent not yet determined and will continue to be irreparably damaged

by such acts in the future unless Sinclair is enjoined by this Court from committing further acts of

infringement, for which BGP has no adequate remedy at law.

                                         COUNT III
                           INDUCED AND/OR JOINT FALSIFICATION OF
                           COPYRIGHT MANAGEMENT INFORMATION
                                    [17 U.S.C. § 1202(a)]

       115.    BGP repeats, realleges and incorporates herein by reference as though fully set forth

herein, the allegations contained in the preceding paragraphs of this Complaint.

       116.    Brittney Gobble is the original creator and author of the above-identified 55 images.

       117.    As a significant portion of Sinclair’s business revolves around photographs, news

and video content, and other copyrightable material, Sinclair is well versed in the importance of



                                                  60
         Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 61 of 65



copyrights in photographs and in the meaning and importance regarding who should be given

credit with respect to images or other copyrightable subject matter.

        118.    Upon information and belief, pursuant to an agreement between Sinclair and

WENN, Sinclair facilitated the delivery of BGP’s copyrighted Lykoi images from WENN to the

Sinclair Stations where they were reproduced and were also displayed on the Sinclair Stations’

websites as alleged above.

        119.    Upon information and belief, Sinclair later learned of a dispute about infringement

of the copyrights for the Lykoi images and also about improper credit having been given for the

Lykoi images on the Sinclair Stations’ websites discussed above. More specifically, upon

information and belief, Sinclair learned that the Lykoi images were being falsely credited on the

Sinclair Stations websites to WENN or WENN.com instead of being properly credited only to

Brittney Gobble. Upon information and belief, despite learning this information, Sinclair failed to

take the necessary action to correct the false credit and cause the Sinclair Stations to properly credit

only Brittney Gobble for the Lykoi images on the above-identified websites.

        120.    The credit given for the copyrighted images as “WENN,” “WENN.com” and/or

“Brittney Gobble Photography via WENN.com” as shown on the website screen shots attached

hereto is “copyright management information” as that phrase is defined in 17 U.S.C. § 1202(c).

        121.    The credit given for the copyrighted images as “WENN” or “WENN.com” is false.

        122.    The credit given for the copyrighted images as “Brittney Gobble Photography via

WENN.com” is false.

        123.    Sinclair could have requested or instructed that one or all of the Sinclair Stations

correct the false credit for the Lykoi images improperly given to WENN or WENN.com, and credit

only Brittney Gobble for the images.




                                                  61
         Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 62 of 65



       124.    Upon information and belief, if Sinclair had so requested or instructed any of the

Sinclair Stations to correct the false credit for the Lykoi images improperly given to WENN or

WENN.com, and credit only Brittney Gobble for the images, each such Sinclair Station would

have promptly complied.

       125.    Upon information and belief, despite Sinclair’s knowledge of BGP’s allegations of

copyright infringement and DMCA false credit allegations, Sinclair took no action to cause the

false credit to be corrected. Instead, Sinclair induced, caused, participated in, aided and abetted or

materially contributed to the DMCA false credit violations on the Sinclair Stations’ websites,

including by permitting such DMCA violations to continue after Sinclair became aware of the

copyright infringement and false credit violations.

       126.    Upon information and belief, Sinclair, alone and/or in active concert with the

Sinclair stations, knowingly permitted and facilitated the continued provision of false copyright

management information in violation of 17 U.S.C. § 1202(a), and did so with the intent to induce,

enable, facilitate or conceal infringement in violation of 17 U.S.C. § 1202(a).

       127.    Sinclair’s acts in violation of 17 U.S.C. § 1202(a) have caused damage to BGP, and

BGP is entitled to recover from Sinclair its actual damages and Sinclair’s profits or statutory

damages, plus attorneys’ fees and costs, as provided by 17 U.S.C. § 1203(b).

       128.    BGP is entitled to recover an award of statutory damages for the numerous

violations of 17 U.S.C. § 1202(a), including but not limited to those evidenced by the attached

Exhibits, in a sum of not less than $2,500 or more than $25,000 per violation pursuant to 17 U.S.C.

§ 1203(c)(3)(B), plus attorneys’ fees and costs, as provided by 17 U.S.C. § 1203(b).

//

//




                                                 62
          Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 63 of 65



                                       PRAYER FOR RELIEF

         WHEREFORE, BGP prays that:

         A.     The Court render a final judgment in favor of BGP and against Sinclair on all claims

for relief alleged herein;

         B.     The Court render a final judgment that Sinclair has violated the provisions of 17

U.S.C. §§ 101 et seq. by its acts of contributory and vicarious infringement of BGP’s copyrights

that are the subject of United States Copyright Registration Nos. VA 1-976-214, VA 1-987-108,

VA 2-031-115 and VA 2-031-117;

         C.     The Court render a final judgment that Sinclair’s acts of contributory and vicarious

infringement were done willfully;

         D.     The Court render a final judgment awarding BGP: (1) actual damages against

Sinclair, plus attorneys’ fees and costs, pursuant to 17 U.S.C. §§ 504(b) and 505; or alternatively

(2) statutory damages against Sinclair for its wrongful conduct, plus attorneys’ fees and costs,

pursuant to 17 U.S.C. §§ 504(c)(1) and 505; or alternatively (3) in light of Sinclair’s willful

conduct, maximum statutory damages against Sinclair, plus attorneys’ fees and costs, pursuant to

17 U.S.C. §§ 504(c)(2) and 505;

         E.     The Court render a final judgment that Sinclair has jointly caused and/or induced

numerous violations of the provisions of 17 U.S.C. § 1202(a) based upon the provision of false

copyright management information, such number of violations to be determined according to

proof;

         F.     The Court render a final judgment awarding BGP: (1) actual damages against

Sinclair, plus attorneys’ fees and costs, pursuant to 17 U.S.C. § 1203(b); or alternatively, (2)

statutory damages against Sinclair for its acts that jointly caused and/or induced numerous




                                                 63
         Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 64 of 65



violations of 17 U.S.C. § 1202(a) in a sum of not less than $2,500 or more than $25,000 per

violation pursuant to 17 U.S.C. § 1203(c)(3)(B), plus attorneys’ fees and costs, pursuant to 17

U.S.C. § 1203(b);

       G.      The Court render a final judgment ordering Sinclair to pay over to BGP all damages

that BGP has sustained as a consequence of the acts complained of herein, subject to proof at trial;

       H.      The Court grant BGP injunctive relief, pursuant to 17 U.S.C. §§ 502, 503 and

1203(b) and the Court’s inherent authority, preliminarily and permanently enjoining Sinclair and

its respective agents, servants, officers, directors, owners, representatives, employees, successors,

assigns and all other persons in active concert or participation with any of them from committing

further acts of infringement and inducement of falsification of copyright management information

as complained of herein;

       I.      BGP be granted pre-judgment and post-judgment interest on the damages caused

to it by reason of Sinclair’s wrongful acts complained of herein;

       J.      BGP be granted its reasonable attorneys’ fees pursuant to 17 U.S.C. §§ 505 and

1203, and all other applicable law;

       K.      Costs be awarded to BGP; and,

       L.      BGP be granted such other and further relief as the Court may deem just and proper

under the circumstances.

//

//

//

//

//




                                                 64
        Case 1:18-cv-03403-SAG Document 1 Filed 11/02/18 Page 65 of 65



                                 DEMAND FOR JURY TRIAL

       BGP hereby demands trial by jury on all issues so triable in accordance with Rule 38 of

the Federal Rules of Civil Procedure and the Seventh Amendment to the United States

Constitution.

                                       Respectfully submitted,


Dated: November 2, 2018                By: /s/      C. Justin Brown
                                           C. Justin Brown
                                           Maryland State Bar No. 28110
                                           Brown Law Firm
                                           1 N. Charles St., Suite 1301
                                           Baltimore, Maryland 21201
                                           Telephone: (410) 244-5444
                                           Facsimile: (410) 934-3208

                                           C. Dale Quisenberry (to be admitted pro hac vice)
                                           Texas State Bar No. 24005040
                                           dquisenberry@pqelaw.com
                                           John T. Polasek (to be admitted pro hac vice)
                                           State Bar. No. 16088590
                                           tpolasek@pqelaw.com
                                           POLASEK, QUISENBERRY & ERRINGTON, L.L.P.
                                           6750 West Loop South, Suite 995
                                           Bellaire, Texas 77401
                                           Telephone: (832) 778-6000
                                           Facsimile: (832) 778-6010

                                           ATTORNEYS FOR PLAINTIFF
                                           BRITTNEY GOBBLE PHOTOGRAPHY, LLC




                                             65
